DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-14, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 10 of U.S. Patent No.10/600684. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 13-14, 20 of instant invention and claims 1-2, 4, 10 of U.S. Patent No.10/600684 both disclose a method comprises the essential steps of depositing a silicon nitride barrier layer having a thickness of less than 30 angstroms over the device intermediate; depositing a gap fill material on the barrier layer and annealing the device intermediate having the barrier layer thereon and 
 the scope of invention and all of the essential steps of claims 13-14, 20 of the instant application is fully encompassed by the scope of invention of narrower claims 1-2, 4, 10 of U.S. Patent No.10/600684

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

          Claim(s) 1-2, 10-11, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al (US 2016/0071757) 
   Tsai discloses a method of forming a semiconductor device, comprising:
  positioning a substrate 50/device intermediate in a process chamber (page 2, para 0014, page 3, para 0028), the device intermediate including a silicon dioxide layer 121/dielectric layer disposed on a multi-layered substrate/substrate and active regions 120/conductive features in contact with the substrate and extending through the dielectric layer 121 ( page 2, para 0014-0015, 0020, fig. 1A)
depositing a silicon nitride barrier layer 122 having a thickness of 10 angstroms/less than 70 angstroms on exposed surfaces of the dielectric layer 121 and the conductive features via atomic layer deposition, the substrate maintained at a temperature of about 200 °C to about 600 °C (which reads on the claimed temperature of 250 °C to about 550 °C) during deposition of the barrier layer 122 (page 2, para 0021, fig. 1B)
curing the substrate 50 having the barrier layer 122 thereon at a temperature of about 10 °C to about 500 °C and a pressure of about 1 torr to about 760 torr (page 3, para 0031, figs 1C-1D), which reads on annealing the device intermediate having the barrier layer thereon at a temperature of about 350 °C to about 550 °C and  a pressure of about 6.5 torr to about 760 torr

 Regarding claims 10-11, Tsai discloses depositing a flowable gap fill material 115, the material 115 comprises silicon oxide claim 11 on the barrier layer; planarizing an upper surface of the gap fill material 115 ( page 3, para 0023, 0029, page 5, para 0055, figs 1C, 1G-1H)
Regarding claim 12, fig. 1B of Tsai shows that the barrier layer 122 is conformal coated on the entire exposed surfaces of the dielectric layer 121, which reads on wherein the barrier layer is conformal and has a step coverage greater than 90 percent.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al (US 2016/0071757) 
   Tsai discloses a method of forming a semiconductor device, comprising:
positioning a substrate 50/device intermediate in a process chamber (page 2, para 0014, page 3, para 0028), the device intermediate including a silicon dioxide layer 121/dielectric layer disposed on a multi-layered substrate/substrate and active regions 120/conductive features in contact with the substrate and extending through trenches/openings 100 in the dielectric layer 121 (page 2, para 0014-0015, 0020, fig. 1A)
depositing a silicon nitride barrier layer 122 over the device intermediate via atomic layer deposition (page 2, para 0021, fig. 1B)
 depositing a gap fill material 115 on the barrier layer, the gap fill material comprising a flowable dielectric material ( page 3, para 0029, fig. 1C)

 Regarding claim 14, Tsai discloses depositing a silicon nitride barrier layer 122 having a thickness of 10 angstroms (page 2, para 0021), which reads on wherein the barrier layer has a thickness of less than 30 angstroms

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

         Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (US 2016/0071757) as applied to claim(s) 1-2, 10-11, 12 above and further in view of Balseanu et al (US 2008/0071757)
   The features of claim 1 are set forth in paragraph 3 above. Unlike the instant claimed invention as per claim 3, Tsai fails to disclose the limitation of wherein the deposition of silicon nitride comprises a pretreatment process, the pretreatment process comprising: exposing the device intermediate to ionized or radicalized ammonia gas and argon gas at a pressure of about 5 torr to about 10 torr

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsai’s step of depositing silicon nitride by adding a step of exposing the substrate to ionized ammonia gas and argon gas at a pressure of 8.5 torr to have increased nitrogen dissociation and improved film morphology and step coverage as taught in Balseanu (page 18, para 0269)

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (US 2016/0071757) as applied to claim(s) 13-14 above and further in view of Balseanu et al (US 2008/0071757)
   The features of claim 13 are set forth in paragraph 4 above. Unlike the instant claimed invention as per claim 15, Tsai fails to disclose the limitation of wherein the deposition of silicon nitride comprises a pretreatment process, the pretreatment process comprising: exposing the device intermediate to ionized or radicalized ammonia gas and argon gas at a pressure of about 5 torr to about 10 torr
  Balseanu discloses a method of forming silicon nitride film comprises a step of forming a silicon nitride film on a substrate, by CVD, including exposing the substrate to ionized ammonia gas and argon gas at a pressure of about 8.5 torr ( page 18, para 0269, page 22, para 0315, page 25, para 0359)

  Regarding claim 16, the modified reference of Tsai would have disclosed that the deposition of silicon nitride further comprises maintaining the substrate at a temperature of about 200 °C to about 600 °C during deposition of the barrier layer 122 (page 2, para 0021, fig. 1B), which reads on the deposition of silicon nitride further comprises maintaining the substrate at a temperature of about 250 °C to about 550 °C

Allowable Subject Matter
Claims 4-7, 8-9, 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
      The following is a statement of reasons for the indication of allowable subject matter:  
    Regarding claim 4, the cited prior art of record fails to disclose or render obvious a method comprises the limitation of wherein the barrier layer is formed of at least two portions, each portion formed by a separate deposition process, in combination with the rest of the limitations of claim 4
Regarding claim 17, the cited prior art of record fails to disclose or render obvious a method comprises the limitation of wherein the barrier layer is formed of two or more portions, each 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Naik et al (US-2016004931)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471.  The examiner can normally be reached on 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/LAN VINH/Primary Examiner, Art Unit 1713